Detailed Action
1. This Office Action is submitted in response to the Amendment filed 1-6-2021, wherein new claims 16-18 have been added. Claims 1-5, 11, 12, 14 and 16-18 are now pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
				
Response to Arguments	
2. Applicant's arguments filed 1-6-2021 have been fully considered and they are persuasive. All rejections in the Office Action mailed 10-7-2020 are hereby withdrawn.

			Allowable Subject Matter

3. Claims 1-5, 11, 12, 14 and 16-18 are allowed  

Examiner’s statement of reasons for allowance

The following is an examiner’s statement of reasons for allowance:
	4. The prior art discloses a rotation correction lens for correcting rotation and other aberrations of charged particle beams that includes; two magnetic lenses each generating a magnetic field aligned with the optical axis of a charged particle beam optical system, where the two magnetic fields have opposite directions on the optical axis that are used to control beam rotation. The rotation correction lens also includes additional coils for focusing the charged particle beam. See USPN 4,544,847; USPN 4,806,766; USPN 7,560,713; USPN 10,163,604
	However, the prior art fails to teach an anti-rotation lens that includes first and second magnetic lenses that generate first and second magnetic fields, which are varied to adjust the focusing power of the anti-rotation lens without effecting the rotation of the charged particle beam because, the first 
 	5. Claims 1 and 14 are allowed because the prior art taken either singly or in combination fails to anticipate or fairly suggest an anti-rotation lens and method to configure an anti-rotation lens having a focusing power for focusing a charged particle beam, comprising: a first magnetic lens configured to generate a first magnetic field being aligned with an optical axis of the anti-rotation lens; and a second magnetic lens configured to generate a second magnetic field being aligned with the optical axis, wherein the focusing power of the anti-rotation lens is adjustable by varying the first magnetic field and the second magnetic field, and the first magnetic field and the second magnetic field have opposite directions on the optical axis.
 	6. Claims 2-5, 11, 12 and 16-18 are allowed by virtue of their dependency upon allowed claims 1 and 11. 



	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





Conclusion	
Any inquiry concerning this communication or earlier communications should be 

directed to Phillip Johnston whose telephone number is (571) 272-2475. The examiner 

can normally be reached on Monday-Friday from 7:30 am to 4:30 pm. If attempts to 

reach the examiner by telephone are unsuccessful, the examiners supervisor Robert Kim 

can be reached at (571) 272-2293. The fax phone number for the organization where the application or proceeding is assigned is 571 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

PJ
March 4, 2021 


/PHILLIP A JOHNSTON/Primary Examiner, Art Unit 2881